Citation Nr: 1116533	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a left ankle disorder. 

8.  Entitlement to service connection for a right ankle disorder. 

9.  Entitlement to service connection for acid reflux, also claimed as gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD.

11.  Entitlement to service connection for a hernia.  

12.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, lower thoracic and upper lumbar spine.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to October 1996, 
May 2000 to January 2001, February 2004 to April 2005, June 2005 to December 2005 and April 2006 to July 2007.  He also reported additional unverified periods of service.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of the Veteran's claims file was later transferred to the St. Paul, Minnesota RO.
The issues of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, a sinus disorder, a right knee disorder,  a left knee disorder, a left ankle disorder, a right ankle disorder, acid reflux, also claimed as GERD, to include as secondary to service-connected PTSD, IBS, to include as secondary to service-connected PTSD, and entitlement to an evaluation in excess of 10 percent for degenerative changes, lower thoracic and upper lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It has not been shown by competent and probative evidence that the Veteran has a hernia nor is there any competent evidence of record linking a hernia to the Veteran's active duty service on any basis. 


CONCLUSION OF LAW

A hernia was not incurred or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2008. 

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained medical opinions as to the etiology of his claimed hernia.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

It is noted that herein below the Board is remanding the Veteran's remaining claims for additional development, particularly to verify the periods of his National Guard service qualifying as active service, to provide notice of secondary service connection and to obtain medical examinations and opinions.  In the circumstances of this case a remand for any additional development with respect to his claim for service connection of a hernia would serve no useful purpose as the available evidence, both lay and medical, does not demonstrate that the Veteran has a hernia.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to assist the appellant in this case, and further development and further expending of VA's resources are not warranted.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on medical findings and considers the Veteran's complaints, symptoms and history.  Although the claims file was not reviewed by the examiner, it is adequate because, as discussed below, no hernia was found on examination; thus, review of the claims file would have been unnecessary.  Additionally, there is no medical evidence of record which documents the presence of a hernia at any time, including during active duty.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Facts and Analysis

A review of the Veteran's service treatment records shows that at entrance the Veteran reported that he had had an umbilical hernia repair as an infant.  See May and August 1984 reports of medical history.  The Veteran denied having any residual problems associated therewith and examination showed no residuals.  The remainder of the Veteran's service treatment records document no complaints or diagnosis of a hernia. 

The post-service medical records are devoid of any complaints of, diagnosis of or treatment for a hernia.  

In February 2008 the Veteran was provided a VA examination in furtherance of substantiating his claim.  The report of this examination notes that in 1967 the Veteran underwent a repair of an umbilical hernia as a 6 month old infant.  The examiner noted the Veteran reported no residuals or problems since then and physical examination showed no hernia.  

In order to prevail the evidence must show the existence of a present disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Other than via the submission of his original claim, the Veteran has not stated that he has a hernia; significantly, at his February 2008 examination he denied any complications from his umbilical hernia at birth.  Examination showed no hernia. 

To the extent that the is alleging he currently experiences a hernia, the Board finds that this contention is without probative value.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of a hernia.  See Barr.   

 As the Board concludes that the preponderance of the competent, probative evidence of record demonstrates that the Veteran does not currently have a hernia and has not had a hernia at any time since prior to his active duty service, the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for a hernia is denied.




REMAND

As noted above, the Veteran was provided a VA examination in February 2008.  The report associated with this examination addressed all of the Veteran's service connection claims listed above.  However, it was not based upon a review of the claims file.  With respect to each claimed disability, the examiner noted that they occurred during active service.  However, this evidence is in a place in the examination report where the examiners usually record subjective complaints.  It is not apparent to the Board if the examiner actually provided a medical opinion as to the etiology of the issues or if she was merely recording subjective complaints and the Veteran's self-reported military history.   Also, with respect to the Veteran's claimed orthopedic disabilities, the examiner generally assessed "disorders," even though X-rays were normal, but for with respect to bony exostosis, proximal tibia, right knee.  Significantly, the Board finds the probative value of the etiology opinions (if that is actually what they are) is negated by the examiner's failure to provide any rationale for the alleged opinions.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  As the VA examination report was not based upon a review of the claims file and contains no rationale, the Board finds it to be inadequate for rating purposes.  

The Veteran has indicated that he is seeking service connection for GERD and IBS as secondary to his now service-connected PTSD.  Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established. 38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).

A review of the development of the issue on appeal shows that when the Veteran filed his claims for service connection for GERD and IBS, service connection was not in effect for PTSD at that time.  Accordingly, the pre-adjudicative notice as to the VA's duties under 38 C.F.R. § 3.159 addressed the matter of service connection as directly related to active duty.  Similarly, the rating actions also only dealt with service connection on a direct basis.  It is pertinent to note that the U. S. Court of Appeals for Veterans Claims held that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).

In January 2011 the Veteran's attorney submitted a statement indicating that, with respect to his service-connected degenerative changes, lower thoracic and upper lumbar spine, the Veteran was experiencing "more limitation of motion, spasm, stiffness, pain and numbness into the legs from the back."  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Generally, service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The Appellant in this case is a "Veteran" based on his periods of active duty service noted above.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  But to the extent his claim, instead, is predicated on his Army National Guard service, he must first establish that he qualifies as a "Veteran" for those periods of additional service before any compensation may be awarded.  A review of the record fails to disclose evidence of the Veteran's periods of ACDUTRA or INACDUTRA.

Given the legal provisions cited above, effective appellate review requires information as to which periods of the appellant's service in the National Guard represented INACDUTRA and which periods represented ACDUTRA.  There is no evidence that indicates which periods of the appellant's service represented INACDUTRA or ACDUTRA.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Given the importance of the information to the appellant's claim, the Board concludes that the AMC/RO must conduct further efforts to verify the appellant's periods of ACDUTRA or INACDUTRA.  If such further efforts to obtain these records prove to be futile, this fact should be documented by the AMC/RO.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate his claims of entitlement to service connection for GERD and IBS as secondary to service-connected PTSD.  The Veteran must be notified of what portion of that evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization.

2.  Conduct any additional efforts, to include contacting the appellant and any appropriate agency or National Guard unit, to verify all periods of ACDUTRA and INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  If it is not possible for this information to be obtained, this fact should be documented in the claims folder.

3.  After the development in paragraph 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the presence, nature and etiology of his claimed disabilities of the right and left shoulders, right and left knee, and right and left ankles.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on the examination and review of the record, the examiner is asked to provide an opinion with respect to each diagnosed disability as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active duty service in any way.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

4.  After the development in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the presence, nature and etiology of his claimed sinus disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether any diagnosed sinus disorder is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active duty service in any way.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship;"less likely" weighs against the claim.  

5.  After the development in paragraph 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on the examination and review of the record, the examiner is asked to provide an opinion whether hypertension is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active duty service in any way.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed GERD and IBS.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred GERD and/or IBS during service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected PTSD caused GERD and/or IBS?

If it is determined GERD and IBS was/were not caused by his service-connected PTSD, the examiner should opine whether it is at least as likely as not that GERD and IBS has/have been aggravated (that is, permanently worsened) by the service-connected PTSD beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

7.  After the development specified in paragraph 2 has been completed to the extent possible, schedule the Veteran for a VA medical examination to determine the current severity of his service-connected degenerative changes, lower thoracic and upper lumbar spine.  The claims folder should be provided to the examiner in connection with the examination of the Veteran.  The examiner is requested to delineate all manifestations of the Veteran's disability, to include any loss of motion or associated neurological abnormalities, and comment on the severity of these manifestations.  The extent of any incoordination, weakened movement and excess fatigability on use should be described, and to the extent possible functional impairment due to such factors should be reported in terms of additional degrees of limitation of motion.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  


The examiner should also comment on whether the Veteran's service-connected back disability is productive of pain, weakened movement, excess fatigability, or incoordination on movement and, if so, the severity of such symptoms.  All indicated tests and studies should be undertaken, to include range of motion testing.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

8.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


